


109 HRES 840 IH: Celebrating the remarkable life and

U.S. House of Representatives
2006-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 840
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2006
			Mr. Hinchey (for
			 himself, Mrs. Jones of Ohio,
			 Mrs. Maloney,
			 Mr. Grijalva,
			 Mr. Brown of Ohio,
			 Mr. Rangel,
			 Mr. Scott of Virginia,
			 Ms. Carson,
			 Mr. Snyder,
			 Mr. Serrano,
			 Mr. Jones of North Carolina,
			 Mr. McGovern, and
			 Ms. Kilpatrick of Michigan) submitted
			 the following resolution; which was referred to the
			 Committee on Government
			 Reform
		
		RESOLUTION
		Celebrating the remarkable life and
		  accomplishments of Floyd Patterson.
	
	
		Whereas Floyd Patterson was born on January 4, 1935, in a
			 cabin in rural Waco, North Carolina, and was one of 11 children;
		Whereas, when Floyd Patterson was a young child, his
			 family moved to Brooklyn, New York, where his family struggled financially and
			 he got into some trouble;
		Whereas, when Floyd Patterson was ten years old, he was
			 sent upstate to the Wiltwyck School for Boys, where he began to turn his life
			 around;
		Whereas, at the age of 14, Floyd Patterson began boxing
			 under the legendary trainer Constantine Cus D’Amato, and, at the
			 age of 17, Floyd Patterson won a gold medal in the 1952 Helsinki Olympics,
			 boxing as a middleweight;
		Whereas, in 1956, Floyd Patterson became the youngest
			 boxer to win the world heavyweight championship;
		Whereas, in 1960, Floyd Patterson became the first boxer
			 ever to regain the world heavyweight championship;
		Whereas Floyd Patterson went on to fight a total of 64
			 fights, winning 55 of those fights, 40 of which were by knockout;
		Whereas Floyd Patterson, known as the Gentleman
			 Boxer, helped his opponents to their feet after knocking them
			 out;
		Whereas, in 1972, Floyd Patterson retired to his 17-acre
			 farm in New Paltz, New York, and later, he served as the chairman of the New
			 York State Athletic Commission and counseled troubled teens through the New
			 York State Office of Children and Family Services;
		Whereas Floyd Patterson welcomed dozens of young men into
			 his home, to the boxing ring he built in his barn, where he taught them how to
			 box and to live with the same dignity and grace that he had personified;
		Whereas, in 1987, Floyd Patterson was elected into the
			 U.S. Olympic Hall of Fame and, in 1991, was elected into the International
			 Boxing Hall of Fame;
		Whereas Floyd Patterson, though small in stature for a
			 heavyweight boxer, was large in spirit, and gave so generously of himself to
			 the young men he trained and to the communities of the Hudson Valley, including
			 his generous support of the athletic facilities at New Paltz High School and
			 the State University of New York at New Paltz; and
		Whereas Floyd Patterson was regarded as a hero, not only
			 for his accomplishments in the boxing ring, but for his accomplishments in all
			 aspects of his life: Now, therefore, be it
		
	
		That the House of Representatives
			 celebrates the remarkable life and accomplishments of a great American athlete,
			 Floyd Patterson, who, after overcoming adversity in his own life, went on to
			 inspire others to be the same kind of leader and role model that he was
			 throughout his life.
		
